By JUDGE CHARLES H. DUFF
I have carefully considered the able arguments presented last Friday regarding the Defendants’ Motion Objecting to Venue of this action. The Motion must be denied.
Plaintiffs sue on an assignment of a lease to them with proper notice thereof being given to the Defendants. It is alleged that the rent due on August 1 and September 1, 1979, is in default.
The action, being for a breach of the contractual terms of the lease, does not fall within Sec. 8.01-261, Category A, or preferred venue. In my opinion it falls within Category B, or permissible venue, as outlined in Sec. 8.01-262. Paragraph 4 of that section provides a permissible forum "wherein the cause of action or any part thereof arose."
Payment was to be made at the location designated by the creditor, presumably Arlington County. Upon such payment not being made, the terms of the lease were breached and said breach occurred in Arlington County. Accordingly, it is my view that the cause of action arose in this county and venue is properly laid therein.